Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lombardo, J.), rendered January 4, 1983, convicting him of manslaughter in the first degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution, as we must (see, People v Benzinger, 36 NY2d 29), and bearing in mind that the credibility of witnesses and the weight to be accorded their testimony are generally matters for resolution by the jury (see, People v Bauer, 113 AD2d 543), upon the exercise of our factual review power, we are satisfied that the evidence was of sufficient quantity and quality to establish the defendant’s guilt beyond a reasonable doubt.
The defendant’s remaining claims with respect to several allegedly improper remarks made by the prosecutor in his summation are unpreserved for appellate review, and are, in any event, without merit. Bracken, J. P., Brown, Rubin and Spatt, JJ., concur.